On Motion for Rehearing.
Appellant calls attention to certain allegations of fraudulent representations made by the defendant Farrell which induced her to enter into the settlement agreement and which it is insisted were additional to those stated in the opinion of this writer as the only representations relied on by her, and that therefore the statement in the opinion is contrary to the record. The alleged misrepresentation referred to in the opinion was taken from appellant's brief, in which it was alleged that the same was the one which induced the plaintiff to execute the agreement and it embodied the gravamen and substance of all *Page 979 
of appellant's testimony on that issue. Other specific allegations of misrepresentation appearing in the petition were merely amplifications of the main complaint and were not supported by any specific testimony of plaintiff and, as shown in the testimony of plaintiff herself, cited in the motion, one of those the defendant did not make.
It is insisted further that the evidence did not conclusively show that the defendant John E. Farrell filed a motion for new trial in the divorce case on the last day allowed for filing, and that whether or not the same was so filed was a controverted issue of fact, and in that connection this is said in the motion for rehearing: "That the fact issue, as to whether the motion for new trial was filed, should have been submitted to the jury, is beyond doubt, and when it is once conceded that this said issue should have been submitted to the jury and that the filing of said motion for new trial cannot be conceded and assumed as a matter of fact, the entire opinion of this Honorable Court rendered herein must fall."
The motion for new trial was introduced in evidence and had this indorsement thereon: "Filed August 18, 1931, D. T. S." D. T. Swint, who was deputy clerk of the court, testified that those initials were in his handwriting. That indorsement on the motion showed a filing of the instrument within the meaning of the statute, and its legal effect as such could not be destroyed by further testimony of the deputy clerk that no notation of such filing was entered upon the file docket, fee docket, or any other docket kept in his office, and that he did not keep the motion among the papers in his office after the filing and had no independent recollection of such filing. Especially so, in the absence of any showing that either Mrs. Farrell or her attorney refrained from taking any steps with respect to the judgment in reliance upon the belief that such motion had not been filed. Furthermore, in appellant's motion filed in this court, and heretofore disposed of, to disqualify Hon. Hal S. Lattimore on the ground that he, as district judge who tried the divorce case, had, after the rendition of the judgment in that case, dictated for defendant J. E. Farrell a motion for new trial which was then filed, it was alleged as follows:
"* * * Which said motion as filed in the District Clerk's office within the ten days provided by law, was in terms as follows" (here follows a verbatim copy of the motion for new trial now in controversy).
If the right of the defendant to file an amended motion for new trial or prosecute an appeal within the time provided by law had hinged upon whether or not the original motion had been filed, as evidenced by the indorsement thereon, we believe it clear the decision would have been in his favor, under the following authorities: 36 Tex.Jur. par. 12, p. 409, par. 13, p. 411, and numerous decisions there cited; Brogdon v. State,63 Tex. Crim. 475, 476, 140 S.W. 352; 2 Words and Phrases, Second Series, pages 531, 533, and authorities there cited.
If it be true, as testified by plaintiff, that when she returned from New Orleans and met the defendant in Fort Worth after learning that a motion for new trial had been filed in the divorce case, he then told her no such motion had been filed, yet her further testimony showed that notwithstanding the same, she endeavored to dissuade him from prosecuting the motion and promised that if he would withdraw it and leave her alone for six months, she would return to Fort Worth and remarry him, and telling him at the same time she had not then married another man. Notwithstanding that offer could not have been complied with since she then had already married Albert Burguieres, her present husband, without the knowledge of defendant, nevertheless her said offer showed conclusively, as a matter of law, an intention and election to claim the benefits decreed to her by the judgment rendered in accordance with the property settlement agreement.
Certain portions of the plaintiff's testimony are cited in an effort to show that she was not fully informed of several ventures in the oil business by the defendant antedating the Yount-Lee oil contract in controversy. The statement in the opinion that she was thoroughly familiar with those properties was based upon her testimony showing at least a general knowledge, and in some instances intimate information concerning all those transactions. However, if it could be said that certain excerpts from her testimony would be sufficient to make that a controverted *Page 980 
issue, still the same could not have been submitted to the jury as a special issue, since plaintiffs suit was based upon her testimony relating to the Yount-Lee oil contract and proceeds realized therefrom, and not upon any misrepresentations pertaining to the outcome of those prior ventures, which, according to her own testimony, proved failures and left defendant in a bankrupt condition three times.
Complaints of other errors in the original opinion of this writer, heretofore filed, have been carefully considered and the conclusion reached that for the reasons stated they are without merit.
The motion for rehearing and in the alternative to certify on the ground of conflict with other decisions cited is overruled.